MEMORANDUM **
Lamont Lodge, a California state prisoner, appeals pro se the denial of his habeas corpus petition brought under 28 U.S.C. § 2254. He was convicted for second degree robbery and attempted second degree robbery, and the jury found that he was armed with, and personally used, a firearm in committing those offenses. Lodge contends that the district court erred in rejecting his claim that newly discovered evidence establishes his actual innocence. He presented his own declaration and the declarations of his two codefendants, all stating that Lodge sat outside in a car while without his knowledge, the others robbed a store. A freestanding claim of actual innocence does not, absent an independent constitutional violation in the criminal proceeding, state a ground for federal habeas relief in a non-capital case. See Herrera v. Collins, 506 U.S. 890, 400, 113 S.Ct. 853, 122 L.Ed.2d 203 (1993). Accordingly, Lodge’s contention lacks merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.